FOLUEY, J.
(dissenting). I aim un-aible to agree with the majority opinion in this -case.’ The'principal -defense relied upon by the appellants is the unfitness and incompetency -of" the respondent to perform her -duties- as a teacher.' The majority- opinion, in effect, admits the impropriety of retaining respondent in the school, but excuses her failure to properly conduct the school- because of the shortcomings of the individual members of the school -board. This is not a sufficient excuse. If respondent bad a grievance against -the school -board', she should have sought redres-s in some other manner 'than 'by her neglect an-d refusal to perform- her duties to the patrons of the school.